Citation Nr: 0104669	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-09 698	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for restoration of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943 and from July 1944 to September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied the 
veteran's request to reopen a claim for restoration of 
entitlement to service connection for bilateral hearing loss.  
The Board notes that while this issue was pending appellate 
review, the Board on its own motion, issued a decision in 
October 2000 which found that the December 1958 Board's 
decision should be reversed on the basis of clear and 
unmistakable error ("CUE") and thereby restored service 
connection for bilateral hearing loss.  

The Board's October 2000 decision renders moot the issue of 
whether new and material evidence has been submitted to 
reopen a claim for restoration of service connection for 
bilateral hearing loss.  Although there is no longer a 
controversy regarding the benefit sought, the Board is still 
required to provide reasons and bases for its determination.  
ZP v. Brown, 8 Vet. App. 303 (1995).


FINDING OF FACT

There is no longer a controversy regarding the benefit sought 
as to the issue of whether new and material evidence has been 
presented to reopen a claim for restoration of entitlement to 
service connection for bilateral hearing loss, as the Board 
decision's of October 2000 found clear and unmistakable error 
in the prior December 1958 Board decision and restored 
service connection for bilateral hearing loss.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to a claim as to the issue of whether new and 
material evidence has been presented to reopen a claim of 
restoration of service connection for bilateral hearing loss.  
38 U.S.C.A.  §§ 511, 7104, 7105 (West 1991); 38 C.F.R. § 
20.101 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of this 
title are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

As noted in the Introduction above, the Board in an October 
2000 decision, held that a prior Board decision issued in 
December 1958 that denied restoration of service connection 
for bilateral hearing loss constituted clear and unmistakable 
error and therefore, service connection for bilateral hearing 
loss was restored.  

With the restoration of service connection effectuated by the 
October 2000 decision of the Board, there is no longer a 
question or controversy remaining with respect to restoration 
of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.  In essence, 
the Board's earlier actions render moot the issue of whether 
new and material evidence has been submitted to reopen a 
claim for restoration of service connection for bilateral 
hearing loss because service connection has been restored.  
Therefore, the claim must be dismissed.



ORDER

The appeal of whether new and material evidence has been 
presented to reopen a claim for restoration of service 
connection for bilateral hearing loss is dismissed.



		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


